Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 27, 2016

                                       No. 04-16-00411-CV

                          IN THE INTEREST OF Z.D.G., A CHILD,

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016EM500757
                           Honorable Eric Rodriguez, Judge Presiding


                                          ORDER
         A copy of appellant’s notice of appeal was filed in this court on June 28, 2016. The clerk
of the court notified the appellant in writing that our records did not reflect that the filing fee in
the amount of $205.00 was paid. In addition, our record contains no evidence that appellant is
excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is therefore
ORDERED that appellant show cause in writing within fifteen days of the date of this order that
either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. If appellant fails to respond within the time provided, this appeal will be dismissed for
failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c) All other appellate deadlines are
suspended pending the payment of the filing fee.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court